DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to communication filed on 1/07/2021.  Claims 54-77 are pending. Claims 74-77are new.  Clams 1-53 have been cancelled. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 54 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Gross et al. US2009/0099830A1 (hereinafter Gross).
Regarding claim 54, Gross teaches a counterfeit detection system, (Figure 1, 2A-B, 3,4) comprising: an input signal generation source configured to inject a preselected input signal into an electrical device, an antenna positioned, during use, .

Response to Arguments
Applicant's arguments filed 1/07/2021 have been fully considered but they are not persuasive. With respect to claim 54 that Gross do not teaches “an antenna positioned, during use, above the electrical device” (see page 12 Independent claim 54 section and third through fifth paragraph of page 13 of the remarks).  
In response, the examiner respectfully disagrees and submits that even if Gross fails to explicitly state the position of the antenna to be “above” the computer 100, Figures 2A and 2B of the disclosure shows the antenna located above the electrical .
Applicant’s arguments, see second paragraph of page 16 of the remarks, filed 1/07/2021, with respect to claim 54 have been fully considered and are persuasive.  The rejections under 35 USC 102 and 103 of claims 55, 58-60, 65 and 67 has been withdrawn. 

Allowable Subject Matter
Claims 55-75 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 55 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of a test fixture, said test fixture configured to receive an electrical device therewithin, a receiver coupled to said antenna and configured to collect electromagnetic energy in a radio frequency (RF) spectrum emitted from the electrical device in a response to an input being injected thereinto through said test fixture, in combination with the limitations set forth by the claim. 
Dependent claims 56-67 are allowed for the reasons explained above with respect to claim 55 from which they depend.
claim 70 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the limitations of (f) simultaneously generating, with a processor, representative signature characteristics of said first and second emissions; (g) determining, with said processor, a first deviation between said first emission signature characteristics and baseline RF emission signature 
Dependent claims 71-73 are allowed for the reasons explained above with respect to independent claim 70, from which they depend.
Claim 74 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the counterfeit detection system of claim 74, in particular, the limitations of a receiver coupled to said antenna and configured to collect electromagnetic energy in a radio frequency (RF) spectrum emitted from the one of the semiconductor and the integrated circuit in a response to an input being injected thereinto through said test fixture, said input being at least one of a power input and an oscillatory input; and said zero insertion force socket being preconfigured with said at least one of said power input and said oscillatory input, in combination with the limitations set forth by the claim.
Claim 75 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the configuration of the counterfeit detection system of claim 75, in particular, the limitation of an antenna, said antenna integrated into an end of said robotic arm, said antenna being positioned, during use, above the electrical device, in combination with the limitations set forth by the claim.
Claim 76 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the configuration of the counterfeit 
Claim 77 is allowed because the closest prior art of record either in singularly or in combination fails to anticipate or render obvious the configuration of the counterfeit detection system of claim 77, in particular, the limitation of an antenna array positioned at a distance above the electrical device, said antenna array comprising an electronically steered antenna array, in combination with the limitations set forth by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the                                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA H PEREZ BERMUDEZ whose telephone number is (571)270-1520.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/YARITZA H. PEREZ BERMUDEZ/
Examiner
Art Unit 2864



/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864